SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of _________,
2009, between Cleveland BioLabs, Inc., a Delaware corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Certificate of Designation (as defined
herein), and (b) the following terms have the meanings set forth in this Section
1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Amendment” means an amendment to the Company’s certificate of incorporation
that increases the number of authorized shares of Common Stock from 40,000,000
to no less than 60,000,000 shares.
 
“Authorized Share Approval” means (a) the approval by the stockholders of the
Company of the Amendment and (b) the filing by the Company of the Amendment with
the Secretary of State of the State of Delaware and the acceptance of the
Amendment by the Secretary of State of the State of Delaware.
 
 “Authorized Share Approval Date” means the later of the date that the Company
(a) receives the approval by the stockholders of the Company of the Amendment or
(b) files the Amendment with the Secretary of State of the State of Delaware and
receives the acceptance of the Amendment by the Secretary of State of the State
of Delaware.

 
 

--------------------------------------------------------------------------------

 
 
“Board of Directors” means the board of directors of the Company.
 
 “Business Day” means any day except Saturday, Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
 “Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit A attached hereto.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the applicable Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchasers’ obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the Securities
have been satisfied or waived.
 
“Closing Price” means on any particular date (a) the last reported (closing)
sale price per share of Common Stock on such date on the Trading Market (as
reported by Bloomberg L.P. at 4:15 p.m. (New York City time)), or (b) if there
is no sale on such date, then the last reported (closing) sale price on the
Trading Market on the date nearest preceding such date (as reported by Bloomberg
L.P. at 4:15 p.m. (New York City time)), or (c)  if the Common Stock is not then
listed or quoted on a Trading Market and if prices for the Common Stock are then
reported in the “pink sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported as of 4:02p.m.
(New York City time) on such date, or (d) if the shares of Common Stock are not
then publicly traded, the fair market value as of such date of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Shares then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
“Closing Statement” means the Closing Statement in the form of Annex A attached
hereto.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.005 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 
2

--------------------------------------------------------------------------------

 
 
“Company Counsel” means Katten Muchin Rosenman LLP, with offices located at 525
West Monroe Street, Suite 1900, Chicago, Illinois 60661.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Discussion Time” shall have the meaning ascribed to such term in Section
3.2(g).
 
“Effective Date” means the date that the initial Registration Statement
(including the Conversion Shares Registration Statement as defined in the
Certificate of Designation) filed by the Company pursuant to the Registration
Rights Agreement is first declared effective by the Commission.
 
“Escrow Agent” means Signature Bank, a New York State chartered bank and having
an office at 261 Madison Avenue, New York, New York 10016.
 
“Escrow Agreement” means the escrow agreement entered into on December 15, 2008,
by and among the Company and the Escrow Agent pursuant to which the Purchasers
shall deposit Subscription Amounts with the Escrow Agent to be applied to the
transactions contemplated hereunder.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 
3

--------------------------------------------------------------------------------

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants, officers or directors of the Company pursuant to any
stock incentive plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose (provided,
however, any such issuance(s) to consultants shall not exceed an aggregate of
750,000 shares of Common Stock or options (subject to forward and reverse stock
splits, stock dividends and the like that occur after the Original Issue Date)
in any 12 month period), (b) securities upon the exercise or exchange of or
conversion of any securities issued pursuant to the Purchase Agreements and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price or
conversion price of any such securities other than increases in the number of
securities or decreases in exercise price or conversion price resulting from
anti-dilution or similar provisions contained in the terms and conditions of
such securities on the date hereof, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company or a seller of assets and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, and (d) up to an amount of Preferred Stock and Warrants
equal to the difference between $13,000,000 and the aggregate Subscription
Amounts under the Purchase Agreements, on  the same terms and conditions and
prices as hereunder, with investors executing definitive agreements for the
purchase of such securities and such transactions having closed on or before
March 15, 2009 or such other date as may be agreed upon, in writing, by the
Company and the Placement Agent (provided, however, clause (d) of this
definition of “Exempt Issuance” shall not apply to Section 3(b) of the Warrant
or Section 7(b) of the Certificate of Designation).


“FDA” means the U.S. Food and Drug Administration.
 
“FDCA” shall have the meaning ascribed to such term in Section 3.1(kk).
 
“FWS” means Feldman Weinstein & Smith LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.


“GAAP” means United States generally accepted accounting principles.


“Indebtedness” means (x) any liabilities for borrowed money in excess of
$100,000 (other than trade accounts payable and operating leases incurred in the
ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $100,000 due under
leases required to be capitalized in accordance with GAAP.


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).


 “Knowledge of the Company” means the actual knowledge that was, or would
reasonably be expected to be, obtained after due inquiry of all the officers and
directors of the Company.


“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

 
4

--------------------------------------------------------------------------------

 


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or any other restriction that has the practical effect
of creating any of the foregoing.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).


“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).


“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.


“Participation Maximum” shall have the meaning ascribed to such term in Section
4.12(a).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Pharmaceutical Product” shall have the meaning ascribed to such term in Section
3.1(kk).
 
“Placement Agent” means Garden State Securities, Inc.


“Preferred Stock” means up to 1,300 shares of the Company’s Series D Convertible
Preferred Stock issued hereunder having the rights, preferences and privileges
set forth in the Certificate of Designation, in the form of Exhibit A hereto,
including an initial Conversion Price equal to $1.85, subject to adjustment
therein.


“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).


 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).
 
“Purchase Agreements” means this Agreement together with the other Purchase
Agreements, substantially identical to this Agreement, by and between the
Company and each purchaser identified on the signature pages thereto and entered
into at any time on or before March 15, 2009 or such other date as may be agreed
upon, in writing, by the Company and the Placement Agent.

 
5

--------------------------------------------------------------------------------

 
 
 “Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.


“Registration Rights Agreement” means the Registration Rights Agreements, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares as provided for in the Registration Rights Agreement.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or issuable, other than in connection with an
unmatured Dilutive Issuance, in the future pursuant to the Transaction
Documents, including any Underlying Shares issuable upon exercise in full of all
outstanding Warrants or conversion in full of all outstanding shares of
Preferred Stock, ignoring any conversion or exercise limits set forth therein,
and assuming that any previously unconverted shares of Preferred Stock are held
until the third anniversary of the Closing Date.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).


“Securities” means the Preferred Stock, the Warrants, the Warrant Shares and the
Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Series B Preferred” means the Series B Convertible Preferred Stock, par value
$0.005 per share, of the Company.


“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity) from
the stockholders of the Company with respect to the transactions contemplated by
the Transaction Documents, including the issuance of all of the Underlying
Shares in excess of 19.99% of the issued and outstanding Common Stock on the
Closing Date.

 
6

--------------------------------------------------------------------------------

 
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).


“Stated Value” means $10,000 per share of Preferred Stock.


“Subscription Amount” shall mean, as to each Purchaser, the aggregate amount to
be paid for the Preferred Stock purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.


“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.12(a).


“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12(b).


“Subsidiary” means any direct or indirect subsidiary of the Company formed or
acquired after the date hereof.


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: NYSE
Alternext US, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).


“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, the Registration Rights Agreement, the Escrow Agreement, the
Voting Agreement, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.


“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 17 Battery Place, New
York, New York 10004, and a facsimile number of (212) 509-5150, and any
successor transfer agent of the Company.


“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Preferred Stock and upon exercise of the
Warrants.


“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b).

 
7

--------------------------------------------------------------------------------

 
 
“Voting Agreements” means each of the written agreements, in the form of Exhibit
E attached hereto, between the Company and each of (a) The Cleveland Clinic
Foundation, (b) Sunrise Equity Partners, LP, (c) Sunrise Securities Corp. and
(d) all of the executive officers and directors of the Company, which shall be
as set forth on Schedule 2.2(a)(vi) attached hereto, to vote all Common Stock
over which such Persons have voting control as of the record date for the
meeting of stockholders of the Company in favor of Stockholder Approval and
Authorized Share Approval; provided, however, the Company shall not be required
to obtain the Voting Agreements for the initial Closing from Sunrise Equity
Partners, LP, or Sunrise Securities Corp. if the aggregate Subscription Amounts
for the initial Closing are less than $2,000,000.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)); (b)  if the Common Stock is not then listed or quoted for trading on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (c) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.
 
 “Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the applicable Closing in accordance with Section 2.2(a)
hereof, which Warrants shall be exercisable immediately and have a term of
exercise equal to seven years, in the form of Exhibit C attached hereto, with an
initial Exercise Price (as defined therein) equal to $2.60, subject to
adjustment therein.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 
8

--------------------------------------------------------------------------------

 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, up to an
aggregate of $13,000,000 of Stated Value of shares of Preferred Stock with an
aggregate Stated Value for each Purchaser equal to such Purchaser’s Subscription
Amount as set forth on the signature page hereto executed by such Purchaser, and
Warrants as determined pursuant to Section 2.2(a).  The aggregate number of
shares of Preferred Stock purchased and sold under the Purchase Agreements shall
not exceed 1,300.  Each Purchaser shall deliver to the Company via wire transfer
of immediately available funds equal to its Subscription Amount and the Company
shall deliver to each Purchaser its respective shares of Preferred Stock and
Warrants as determined pursuant to Section 2.2(a), and the Company and each
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
the Closing.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of FWS or such
other location as the parties shall mutually agree and the Placement Agent shall
deliver to the Escrow Agent the Form of Escrow Release Notice (as defined in the
Escrow Agreement), duly executed.
 
 
2.2
Deliveries.

 
(a)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:
 
 
(i)
  this Agreement duly executed by the Company;

 
(ii)           a legal opinion of Company Counsel, substantially in the form of
Exhibit D attached hereto;
 
(iii)          evidence of the filing and acceptance of the Certificate of
Designation from the Secretary of State of Delaware;
 
(iv)          a certificate evidencing a number of shares of Preferred Stock
equal to such Purchaser’s Subscription Amount divided by the Stated Value (the
“Shares”), registered in the name of such Purchaser;
 
(v)           a Warrant registered in the name of such Purchaser to purchase up
to a number of shares of Common Stock equal to such Purchaser’s Shares
multiplied by the Stated Value and divided by $1.85, with an exercise price
equal to $2.60, subject to adjustment therein;
 
(vi)          the Voting Agreements; and
 
(vii)         the Registration Rights Agreement, duly executed by the Company.
 
(b)          On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
 
(i)
  this Agreement, duly executed by such Purchaser;

 
(ii)           such Purchaser’s Subscription Amount by wire transfer to the
Escrow Agent; and
 
(iii)          the Registration Rights Agreement, duly executed by such
Purchaser.

 
9

--------------------------------------------------------------------------------

 
 
(c)           On or prior to the Closing Date, unless deferred by the Placement
Agent until another Closing Date, the Company shall deliver or cause to be
delivered to the Placement Agent, the Warrant(s) registered in the name of the
Placement Agent or its assigns or designees, to purchase up to a number of
shares of Common Stock equal to 10% of the aggregate Subscription Amounts, with
an exercise price equal to $2.60, subject to adjustment therein.
 
 
2.3
Closing Conditions.

 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
 (i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein);
 
 (ii)          all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
 
 (iii)         the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)           The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:
 
 (i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);
 
 (ii)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
 (iii)         the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
 (iv)         there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 
10

--------------------------------------------------------------------------------

 

(v)           from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market (except for any suspension of trading of limited duration agreed
to by the Company, which suspension shall be terminated prior to the Closing),
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, has
not ended or terminated and in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser.
 
 (a)           Subsidiaries.  The Company does not have, nor has it ever had,
any direct or indirect subsidiaries.
 
 (b)           Organization and Qualification.  The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.  The Company is not in material violation or default of any of the
provisions of its certificate of incorporation, bylaws or other organizational
or charter documents.  The Company is duly qualified to conduct business and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 
11

--------------------------------------------------------------------------------

 

(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions thereby have been duly authorized by all necessary action on the
part of the Company and no further such action is required of the Board of
Directors or the Company’s stockholders in connection therewith other than in
connection with the Required Approvals.  Each Transaction Document to which it
is a party has been (or upon delivery will have been) duly executed by the
Company and, when executed and delivered in accordance with the terms hereof and
thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by general principles of equity and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law and
public policy.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities by
the Company and the consummation by the Company of the other transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or violate or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or result in the creation of any Lien upon any of the properties or
assets of the Company, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected; except in the case of each of clauses (ii) and (iii), such as would
not have or reasonably be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Section 4.6 of this Agreement, (ii)
the filing with the Commission of the Registration Rights Agreement, (iii) the
notice and/or application(s) to each applicable Trading Market for the issuance
and sale of the Securities and the listing of the Underlying Shares for trading
thereon in the time and manner required thereby, (iv) the filing of Form D with
the Commission and such filings as are required to be made under applicable
state securities laws and (v) Stockholder Approval, Authorized Share Approval
and filings and notices in connection therewith (collectively, the “Required
Approvals”).

 
12

--------------------------------------------------------------------------------

 

(f)           Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  Subject to the Authorized Share Approval, the Company
will reserve from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Underlying Shares at least equal to the Required
Minimum on the date hereof.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of
shares of Common Stock, to the Knowledge of the Company, owned beneficially, and
of record, by Affiliates of the Company as of the date hereof. The Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock incentive plans, the issuance of shares of Common
Stock to employees and other eligible recipients pursuant to the Company’s stock
incentive plans and pursuant to the conversion and/or exercise of Common Stock
Equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as a result
of the purchase and sale of the Securities or as set forth on Schedule 3.1(g),
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  Except as set forth on Schedule 3.1(g), the issuance and sale of
the Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all applicable
federal and state securities laws (including registration requirements (or
exemptions therefrom)), and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  Except as set forth on Schedule 3.1(g), no further
approval or authorization of any stockholder, the Board of Directors or others
is required for the issuance and sale of the Securities.  Except as set forth on
Schedule 3.1(g), there are no stockholders agreements, voting agreements or
other similar agreements in effect with respect to the Company’s capital stock
to which the Company is a party or, to the Knowledge of the Company, between or
among any of the Company’s stockholders.

 
13

--------------------------------------------------------------------------------

 

(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed
(or, if amended thereafter, as so amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The Company has never
been an issuer subject to Rule 144(i) under the Securities Act. The financial
statements of the Company included in the SEC Reports complied in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.
 
(i)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
incentive plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by this Agreement or as set forth on Schedule
3.1(i), no event, liability or development has occurred or exists with respect
to the Company or its respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.

 
14

--------------------------------------------------------------------------------

 

(j)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the Knowledge of the
Company, threatened against or, to the actual knowledge of the Company,
affecting the Company or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, reasonably be expected to have or reasonably be expected
to result in a Material Adverse Effect.  Neither the Company nor, to the
Knowledge of the Company, any director or officer thereof in their capacity as
such, is or has been the subject of any Action involving a claim of violation of
or liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the Knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company in their
capacity as such.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.
 
(k)           Labor Relations.  No material labor dispute exists or, to the
Knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, and the Company is not a party to
a collective bargaining agreement and the Company believes its relationship with
its employees is good. No executive officer, to the Knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and to the Knowledge of
the Company, the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters, except in each case as would not reasonably be expected to have a
Material Adverse Effect.  The Company is in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(l)           Compliance.  The Company (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company), nor
has the Company received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is not in violation of any order of any court, arbitrator or governmental
body, or (iii) has not been in violation of any statute, rule or regulation of
any governmental authority, including without limitation all foreign, federal,
state and local laws applicable to its business and all such laws that affect
the environment, except in each case as would not reasonably be expected to
result in a Material Adverse Effect.

 
15

--------------------------------------------------------------------------------

 
 
(m)           Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits would not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and the Company has not received any notice of proceedings
relating to the revocation or modification of any Material Permit, except where
such revocation or modification would not reasonably be expected to have a
Material Adverse Effect.
 
(n)           Title to Assets.  The Company has good and marketable title in fee
simple to all real property owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company,
in each case free and clear of all Liens, except for Permitted Liens, and such
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company.  Any real property and facilities held under lease by the
Company are held by it under valid, subsisting and enforceable leases with which
the Company is in compliance.
 
(o)           Patents and Trademarks.  The Company has, or has rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the SEC Reports
necessary or material for use in connection with their respective businesses and
which the failure to so have would reasonably be expected to have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  The Company
has not received a notice (written or otherwise) that any of such Intellectual
Property Rights used by the Company violates or infringes upon the rights of any
Person. To the Knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights.  The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(p)           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
the Company believes to be prudent and customary in the businesses in which the
Company is engaged, including, but not limited to, directors and officers
insurance coverage at least equal to $5,000,000 per occurrence. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be reasonably necessary to continue its business.
 

 
16

--------------------------------------------------------------------------------

 

(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
Knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the Knowledge of the Company, any
entity in which any such officer, director, or any employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $120,000 other than for (i) payment of salary, director compensation, or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
for or on behalf of the Company (including for the costs of director expenses
incurred in connection with attendance at meetings of the Board of Directors, or
committees thereof) and (iii) other employee benefits, including stock option
agreements under any stock incentive plan of the Company.
 
(r)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to provide reasonable assurance that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms.  The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the Company’s internal control over financial
reporting (as such term is defined in the Exchange Act) that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
(s)           Certain Fees.  Except as set forth on Schedule 3.1(s), no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

 
17

--------------------------------------------------------------------------------

 
 
(t)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. Except as set forth on
Schedule 3.1(t), the issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Trading Market.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(v)           Registration Rights.  Other than (i) each of the Purchasers, (ii)
any purchasers under the other Purchaser Agreements or (iii) as set forth on
Schedule 3.1(v), no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.
 
(w)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which, to the Knowledge of the Company, is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration.  Except as set forth
on Schedule 3.1(w), the Company has not, in the 12 months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements.
 
(x)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

 
18

--------------------------------------------------------------------------------

 

(y)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes, or could reasonably be deemed to constitute,
material, non-public information.  The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in securities of the Company.  All of the disclosure furnished by or on behalf
of the Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including (i) this Agreement, (ii) the
Disclosure Schedules to this Agreement, (iii) the other Transaction Documents
and (iv) the SEC Reports filed since December 31, 2007 (which shall be deemed so
furnished by virtue of their having been made available on the Commission’s
Edgar system), is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.   The press releases disseminated by the Company during
the twelve months preceding the date of this Agreement, together with the SEC
Reports filed by the Company during such period, taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
(z)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates acting on behalf of the Company, nor any Person acting
on its or their behalf has, directly or indirectly, except in connection with
any other Purchase Agreements, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of (i) the Securities Act which would require the
registration of any of the Securities under the Securities Act, or (ii) any
applicable stockholder approval (including the Stockholder Approval and the
Authorized Share Approval) provisions of any Trading Market on which any of the
securities of the Company are listed or designated.
 
(aa)         Solvency.  Except as set forth on Schedule 3.1(aa), based on the
consolidated financial condition of the Company as of the Closing Date, after
giving effect to the receipt by the Company of the proceeds from the sale of the
Securities hereunder: (i) the fair saleable value of the Company’s assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  Schedule 3.1(aa) sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company,
or for which the Company has commitments. The Company is not in default with
respect to any Indebtedness.

 
19

--------------------------------------------------------------------------------

 
 
(bb)        Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and, to the Knowledge of the Company, has no knowledge of a tax
deficiency which has been asserted or threatened against the Company.
 
(cc)         No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has sold or agreed
to sell the Securities for sale only to the Purchasers and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act.
 
(dd)        Foreign Corrupt Practices.  Neither the Company, nor, to the
Knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(ee)         Accountants.  The Company’s accounting firm is set forth on
Schedule 3.1(ee) of the Disclosure Schedules.  To the Knowledge of the Company,
such accounting firm: (i) is a registered public accounting firm as required by
the Exchange Act and (ii) shall express its opinion with respect to the
financial statements to be included in the Company’s annual report on Form 10-K
for the year ended December 31, 2008.
 
(ff)           Seniority.  As of the Closing Date, except as set forth on
Schedule 3.1(ff), as of the Closing Date, no Indebtedness or other claim against
the Company is senior to the Preferred Stock in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

 
20

--------------------------------------------------------------------------------

 
 
(gg)        No Disagreements with Accountants and Lawyers.  There are no
material disagreements presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants employed by the
Company with respect to the Company’s financial statements and notes thereto, or
other disclosures contained in the SEC Reports and the Company is current with
respect to any fees owed to its accountants which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.  No lawyer who formerly represented or presently represents the
Company has reported, or is currently obligated to report, evidence of a
material violation of the Securities Act, the Exchange Act or any federal or
state securities laws, breach of fiduciary duty or similar violation by the
Company or any of its officers, directors, employees or agents to the Board of
Directors or any committee thereof, pursuant to Section 307 of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder.
 
(hh)        Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its advisors and representatives.
 
(ii)           Acknowledgment Regarding Purchasers’ Trading
Activity.  Notwithstanding anything in this Agreement or elsewhere herein to the
contrary (except for Sections 3.2(g) and 4.15 hereof), it is understood and
acknowledged by the Company that: (i) none of the Purchasers has been asked to
agree by the Company, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term, in accordance with applicable law, (ii) past or future
open market or other transactions by any Purchaser, specifically including,
without limitation, Short Sales or “derivative” transactions, before or after
the closing of this or future private placement transactions, may negatively
impact the market price of the Company’s publicly-traded securities, (iii) any
Purchaser, and counter-parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, may presently have a “short”
position in the Common Stock and (iv) each Purchaser shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction, so long as such Purchaser has no arrangement or
understanding with such counterparty providing such Purchaser with affiliation
or control.  The Company further understands and acknowledges that (y) one or
more Purchasers may engage in hedging activities at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Underlying Shares deliverable with
respect to Securities are being determined, and (z) such hedging activities (if
any) could reduce the value of the existing stockholders’ equity interests in
the Company at and after the time that the hedging activities are being
conducted.  The Company acknowledges that, subject to Sections 3.2(g) and 4.15
hereof, such aforementioned hedging activities do not constitute a breach of any
of the Transaction Documents.

 
21

--------------------------------------------------------------------------------

 
 
(jj)           Regulation M Compliance.  The Company has not, and to the
Knowledge of the Company, no one acting on its behalf has, during the two years
preceding the date hereof, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agents in connection with the
placements of the Securities.
 
(kk)         FDA.  As to each product subject to the jurisdiction of the FDA
under the Federal Food, Drug and Cosmetic Act, as amended, and the regulations
thereunder (“FDCA”) that is manufactured, packaged, labeled, tested,
distributed, sold, and/or marketed, as applicable, by the Company (each such
product, a “Pharmaceutical Product”), such Pharmaceutical Product is being
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse
Effect.  There is no pending, completed or, to the Knowledge of the Company,
threatened action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company, and the Company has not received any notice, warning letter
or other communication from the FDA or any other governmental entity, which (i)
contests the premarket clearance, licensure, registration, or approval of, the
uses of, the distribution of, the manufacturing or packaging of, the testing of,
the sale of, or the labeling and promotion of any Pharmaceutical Product, (ii)
withdraws its approval of, requests the recall, suspension, or seizure of, or
withdraws or orders the withdrawal of advertising or sales promotional materials
relating to, any Pharmaceutical Product, (iii) imposes a clinical hold on any
clinical investigation by the Company, (iv) enjoins production at any facility
of the Company, (v) enters or proposes to enter into a consent decree of
permanent injunction with the Company, or (vi) otherwise alleges any violation
of any laws, rules or regulations by the Company, and which in each such case,
either individually or in the aggregate, would have a Material Adverse
Effect.  The properties, business and operations of the Company have been and
are being conducted in all material respects in accordance with all applicable
laws, rules and regulations of the FDA.  The Company has not been informed by
the FDA that the FDA will prohibit the marketing, sale, license or use in the
United States of any product proposed to be developed, produced or marketed by
the Company nor has the FDA expressed any concern as to approving or clearing
for marketing any product being developed or proposed to be developed by the
Company.

 
22

--------------------------------------------------------------------------------

 
 
(ll)           Stock Incentive Plans. To the Knowledge of the Company, each
stock option granted by the Company under the Company’s stock incentive plans
was granted (i) in accordance with the terms of the applicable stock incentive
plan and (ii) with an exercise price at least equal to the fair market value of
the Common Stock on the date such stock option would be considered granted under
GAAP and applicable law. To the Knowledge of the Company, no stock incentive
granted under the Company’s stock incentive plan has been backdated.  The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock incentives prior to, or otherwise
knowingly coordinate the grant of stock incentives with, the release or other
public announcement of material information regarding the Company or its
financial results or prospects.
 
3.2         Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to general principles of equity and (iii) insofar as indemnification
and contribution provisions may be limited by applicable law and public policy.

 
23

--------------------------------------------------------------------------------

 

(b)           No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by such Purchaser and the
consummation by such Purchaser of the transactions contemplated thereby do not
and will not: (i) conflict with or violate, if such Purchaser is an entity, any
provision of the Purchaser’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, (ii) violate, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument to which such Purchaser is a party or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which such Purchaser is subject (including federal and state securities laws
and regulations), or by which any property or asset of such Purchaser is bound
or affected; except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
transactions contemplated hereby or in the other Transaction Documents or the
authority or ability of such Purchaser to perform its obligations under the
Transaction Documents.


(c)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law.  Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.
 
 (d)          Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, as of the date hereof it is, as of the Closing Date it will
be,and on each date on which it exercises any Warrants or converts any shares of
Preferred Stock, it will be an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.  Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.
 
(e)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment. Such Purchaser and
its advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been requested by such
Purchaser.  Such Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company.

 
24

--------------------------------------------------------------------------------

 
 
(f)           General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(g)           Short Sales and Confidentiality Prior To The Date Hereof.  Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing from the time that such Purchaser first received a summary of terms
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof (the “Discussion Time”).  Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.  Other than to
other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.


(h)           Disclosure.  Such Purchaser acknowledges and agrees that the
Company is not making any and has not made any representation or warranty with
respect to the transactions contemplated hereby other than those set forth in
Section 3.1 hereof.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1          Transfer Restrictions.
 
 (a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement and shall have the rights and obligations of a Purchaser under this
Agreement and the Registration Rights Agreement.

 
25

--------------------------------------------------------------------------------

 
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in substantially the
following form (and the placement of a stop transfer order against transfer of
the Securities consistent therewith):
 
 [NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE
UPON [EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.

 
26

--------------------------------------------------------------------------------

 
 
(c)           Certificates evidencing the Underlying Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof): (i) while
a registration statement (including the Registration Statement) covering the
resale of such Underlying Shares is effective under the Securities Act, (ii)
following any sale of such Underlying Shares pursuant to Rule 144, as certified
to the Company in customary certificates with respect thereto, executed by the
seller of such Underlying Shares and (to the extent applicable) the seller’s
broker with respect thereto, or (iii) if such Underlying Shares are held by a
Person that is not an Affiliate, as certified in writing by such Person to the
Company, and are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is expressly permitted to be removed under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. If all or any shares of Preferred Stock are
converted or any portion of a Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Underlying Shares,
or if such Underlying Shares may be sold under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or if such legend is expressly permitted to be removed under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Underlying Shares shall be issued free of all legends.  The Company agrees
that following the Effective Date or at such time as such legend is no longer
required under this Section 4.1(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Underlying Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends.  The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4.  Certificates
for Underlying Shares subject to legend removal hereunder shall be transmitted
by the Transfer Agent to the Purchaser by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System as directed by
such Purchaser.

 
27

--------------------------------------------------------------------------------

 

 (d)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Underlying Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day (increasing to $20 per Trading Day five (5) Trading Days
after such damages have begun to accrue) for each Trading Day after the second
Trading Day after the Legend Removal Date until such certificate is delivered
without a legend.  Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Company’s failure to deliver certificates representing
any Securities as required by the Transaction Documents, and such Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
 (e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees  with the Company that such Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.
 
4.2          Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.
 
4.3          Furnishing of Information; Public Information.
 
(a)           Until the time that no Purchaser owns Preferred Stock and
Warrants, the Company covenants to maintain the registration of the Common Stock
under Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act other than filings, the failure of which would not impact the
eligibility of the Company with respect to the use of Form S-3 or Rule
144.    As long as any Purchaser owns Securities, if the Company is not required
to file reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, to the extent required from time to
time to enable such Person to sell such Securities without registration under
the Securities Act within the requirements of the exemption provided by Rule
144.

 
28

--------------------------------------------------------------------------------

 

 (b)           At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, assuming the Warrants are exercised by way of a cashless
exercise and none of the Securities are (or were at any time) held by an
Affiliate of the Company, if the Company shall fail for any reason to satisfy
the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to such Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to one and one half
percent (1.5%) of the aggregate Subscription Amount of such Purchaser’s
Securities on the day of a Public Information Failure and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required  for the
Purchasers to transfer the Underlying Shares pursuant to Rule 144.  The payments
to which a Purchaser shall be entitled pursuant to this Section 4.3(b) are
referred to herein as “Public Information Failure Payments.”  Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
4.4           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities to the Purchasers in a manner that would require
the registration under the Securities Act of the sale of the Securities to the
Purchasers or, except in connection with any other Purchase Agreements, that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations, including, but not limited to, the stockholder approval
requirements, of any Trading Market.
 
4.5           Conversion and Exercise Procedures.  Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Certificate of Designation set forth the totality of the information
required to be provided by the Purchasers in order to exercise the Warrants or
convert the Preferred Stock.  No additional legal opinion, other information or
instructions shall be required of the Purchasers to exercise their Warrants or
convert their Preferred Stock.  The Company shall honor exercises of the
Warrants and conversions of the Preferred Stock and shall deliver Underlying
Shares in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.

 
29

--------------------------------------------------------------------------------

 

4.6           Securities Laws Disclosure; Publicity.  The Company shall (a)  by
8:30 a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of each of the
Transaction Documents contemplated hereby, which shall be in compliance with
Rule 135(c) and (b) by 8:30 a.m. (New York City time) on the second Trading Day
immediately following the date hereof, issue a Current Report on Form 8-K,
disclosing the material terms of the transactions contemplated hereby, and, upon
the final closing of the offering of the Preferred Stock and the Warrants,
including the Transaction Documents as exhibits thereto.  The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except: (a) as required by federal securities law in
connection with (i) any registration statement contemplated by the Registration
Rights Agreement and (ii) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (b) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (b).
 
4.7           Stockholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
 
4.8           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
4.9           Use of Proceeds.  Except as set forth on Schedule 4.9 attached
hereto, the Company shall use the net proceeds from the sale of the Securities
hereunder for working capital purposes and shall not use such proceeds for: (a)
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) the redemption of any Common Stock or Common Stock Equivalents
or (c) the settlement of any outstanding litigation.

 
30

--------------------------------------------------------------------------------

 

4.10           Indemnification of Purchasers.   Subject to the provisions of
this Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, stockholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel.  The Company will not be
liable to any Purchaser Party under this Agreement (y) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents or any violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance.
 
4.11        Reservation and Listing of Securities.
 
(a)           The Company shall, while the Preferred Stock and Warrants are
outstanding, maintain a reserve from its duly authorized shares of Common Stock
for issuance pursuant to the Transaction Documents in such amount as may be
required to fulfill its obligations in full on such date under the Transaction
Documents.

 
31

--------------------------------------------------------------------------------

 
 
(b)           If, on any date following the Authorized Share Approval Date, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than 130% of the result of (i) the Required Minimum on such date,
minus (ii) the number of shares of Common Stock previously issued pursuant to
the Transaction Documents, then the Board of Directors shall use commercially
reasonable efforts to amend the Company’s certificate of incorporation to
increase the number of authorized but unissued shares of Common Stock to at
least the Required Minimum at such time (minus the number of shares of Common
Stock previously issued pursuant to the Transaction Documents), as soon as
possible and in any event not later than the 75th day after such date; provided
that the Company will not be required at any time to authorize a number of
shares of Common Stock greater than the maximum remaining number of shares of
Common Stock that could possibly be issued after such time pursuant to the
Transaction Documents.


(c)           The Company shall, if applicable: (i) in the time and manner
required by the principal Trading Market, prepare and file with such Trading
Market an additional shares listing application covering a number of shares of
Common Stock at least equal to the Required Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market. In addition, no later than the 90th calendar day
following the date of termination or expiration of the offering of the
securities pursuant to the Purchase Agreements, the Company shall hold a special
meeting of its stockholders (which period may be reasonably extended in the case
of Commission review of the Company’s proxy statement) for the purpose of
obtaining Stockholder Approval and Authorized Share Approval, with the
recommendation of the Board of Directors that such proposals be approved, and
the Company shall solicit proxies from its stockholders in connection therewith
in the same manner as all other management proposals in such proxy statement and
all management-appointed proxyholders shall vote their proxies in favor of such
proposals. If the Company does not obtain Stockholder Approval and Authorized
Share Approval at the first meeting, the Company shall call a meeting every 60
days thereafter to seek Stockholder Approval and Authorized Share Approval, as
applicable, until the earlier of the date that both of the Stockholder Approval
and the Authorized Share Approval are obtained or the Preferred Stock is no
longer outstanding. The Company agrees, as required by subclause (b) of the
definition of Authorized Share Approval, to file the Amendment with the
Secretary of State of Delaware on the Business Day immediately following
(provided the Secretary of State of Delaware is accepting filings on such day)
the receipt of Authorized Share Approval as required by subclause (a) of the
definition of Authorized Share Approval.


32

--------------------------------------------------------------------------------


 
4.12        Participation in Future Financing.

(a)           From the date on which no shares of the Series B Preferred are
outstanding until the date that the Preferred Stock is no longer outstanding,
upon any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents for cash consideration (or a combination of units
thereof) (a “Subsequent Financing”), each Purchaser shall have the right to
participate in such Subsequent Financing up to an amount of the Subsequent
Financing equal to such percentage of the Subsequent Financing that enables such
Purchaser to maintain the same percentage of ownership of the Common Stock,
assuming full conversion of the Preferred Stock (without giving effect to any
limitations on conversion set forth in the Certificate of Designation), as such
Purchaser held immediately following the Closing Date (the “Participation
Maximum”) on the same terms, conditions and price provided for in the Subsequent
Financing.


(b)           At least five (5) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”).  Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Purchaser.  The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the Person or Persons through or with whom
such Subsequent Financing is proposed to be effected and shall include a term
sheet or similar document relating thereto as an attachment. Each Purchaser
hereby agrees to keep confidential the information included in any Subsequent
Financing Notice provided to such Purchaser.


(c)           Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after all of the Purchasers have
received the Pre-Notice that the Purchaser is willing to participate in the
Subsequent Financing, the amount of the Purchaser’s participation, and
representing and warranting that the Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice.  If the Company receives no such notice from a Purchaser as of such
fifth (5th) Trading Day, such Purchaser shall be deemed to have notified the
Company that it does not elect to participate.


(d)           If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after all of the Purchasers have received the Pre-Notice, notifications by
the Purchasers of their willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.


(e)           The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.12, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason
substantially on the terms set forth in such Subsequent Financing Notice within
30 Trading Days after the date of the initial Subsequent Financing Notice.

 
33

--------------------------------------------------------------------------------

 


(f)           Notwithstanding the foregoing, this Section 4.12 shall not apply
in respect of (i) an Exempt Issuance, or (ii) an underwritten public offering of
Common Stock.


4.13        Subsequent Equity Sales.


(a)           From the date hereof until 60 days after the earlier of (i) the
Effective Date and (ii) the date that the Securities are eligible for resale
without volume or manner-of-sale restrictions or current public information
requirements pursuant to Rule 144 (assuming the Warrants are exercised by way of
cashless exercise and none of the Securities are (or were at any time) held by
an Affiliate of the Company), neither the Company nor any Subsidiary shall issue
shares of Common Stock or Common Stock Equivalents; provided, however, that the
60 day period set forth in this Section 4.13 shall be extended for the number of
Trading Days during such period in which (i) trading in the Common Stock is
suspended by any Trading Market, or (ii) following the Effective Date, the
Registration Statement is not effective or the prospectus included in the
Registration Statement may not be used by the Purchasers for the resale of the
Underlying Shares.


(b)           From the date hereof until such time as no Purchaser holds any of
the Preferred Stock and Warrants, the Company shall be prohibited from effecting
or entering into an agreement to effect any Subsequent Financing involving a
Variable Rate Transaction. “Variable Rate Transaction” means a transaction in
which the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive, additional shares of Common Stock at a conversion price, exercise price
or exchange rate or other price that is based upon, and/or varies with, the
trading prices of, or quotations for, the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (ii) enters into
any agreement, including, but not limited to, an equity line of credit, whereby
the Company may sell securities at a future determined price.  Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.


(c)           Unless Stockholder Approval has been obtained and deemed
effective, neither the Company nor any Subsidiary shall make any issuance
whatsoever of Common Stock or Common Stock Equivalents which would cause any
adjustment of the Conversion Price to the extent the holders of Preferred Stock
would not be permitted, pursuant to Section 6(d) of the Certificate of
Designation, to convert their respective outstanding shares of Preferred Stock
and exercise their respective Warrants in full, ignoring for such purposes the
other conversion or exercise limitations therein.  Any Purchaser shall be
entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

 
34

--------------------------------------------------------------------------------

 


 (d)           Notwithstanding the foregoing, this Section 4.13 shall not apply
in respect of an Exempt Issuance, except that no Variable Rate Transaction shall
be an Exempt Issuance.


4.14       Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.15       Short Sales and Confidentiality After The Date Hereof. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it, will engage in any transactions in securities of the
Company, including any purchases or sales, including any Short Sales or any
other transactions (including any derivative transactions) with respect to any
securities of the Company, during the period commencing with the Discussion Time
and ending at such time as the transactions contemplated by this Agreement are
first publicly announced as described in Section 4.6.  Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.6, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure
Schedules.  Each Purchaser severally and not jointly with any other Purchaser,
acknowledges the positions of the Commission as set forth in Item 65, Section A,
of the Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.6.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the covenant set forth above shall only apply with respect
to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.
 
4.16       Form D; Blue Sky Filings.  The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 
35

--------------------------------------------------------------------------------

 
 
4.17           Capital Changes.  Until the one year anniversary of the Effective
Date, the Company shall not undertake a reverse stock split or reclassification
of the Common Stock without the prior written consent of the Purchasers holding
a majority in interest of the shares of Preferred Stock; provided, however, this
Section 4.17 shall not apply solely in connection with any reverse stock split
conducted to maintain compliance with listing standards of the Trading Market.
 
4.18           Most Favored Nation Provision. From the first date hereafter on
which no shares of Series B Preferred are outstanding until the earlier of (a)
the date when such Purchaser no longer holds any Preferred Stock and (b) the
three year anniversary of the date hereof, if the Company effects a Subsequent
Financing, each Purchaser may elect, in its sole discretion, to exchange all or
some of the Preferred Stock (but not the Warrants) then held by such Purchaser
for such preferred stock or debt issued in a Subsequent Financing on the basis
of a $0.90 in stated value or principal amount, as applicable, of such preferred
stock or debt for each $1.00 of outstanding Stated Value of the Preferred Stock,
along with any liquidated damages and other amounts then due and owing thereon.
By way of example, if the Company undertakes a Subsequent Financing of
convertible debentures and warrants, each Purchaser shall have the right to
participate in such Subsequent Financing and use the exchange of its Preferred
Stock (but not the Warrants) as consideration for purchase of the debentures
(but not the warrants), on a $1.00 for $0.90 basis, as described above, in lieu
of cash consideration.  The Company shall provide prior written notice of any
such Subsequent Financing in the manner set forth in Section
4.12.  Notwithstanding the foregoing, this Section 4.18 shall not apply in
respect of an Exempt Issuance.
 
4.19           Sinking Fund. If the Company (a) receives any cash funds from
fees, royalties or revenues as a result of the license of any of the
Intellectual Property, after the Company fulfills all of the obligations to the
Cleveland Clinic Foundation as set forth on Schedule 4.19 attached hereto (such
net proceeds the “IP Proceeds”), (b) pursuant to awards made after the date
hereof,  receives cash funds from development grants from any government agency
for the development of (i) anti-cancer applications for any of the Company’s
curaxin compounds or (ii) anti-cancer or biodefense applications for the
Company’s CBLB502 compound (the “Governmental Grant  Proceeds”), or (c) shall
determine, in its sole discretion, to allocate cash proceeds to the Escrow
Account (as defined below) (the “Company Allocation”), then the Company shall
deposit, into a segregated escrow account to be in the name of “Cleveland
BioLabs, Inc., Sinking Fund Account” and managed by Key Bank, with an address of
50 Fountain Plaza, 17th Floor, Buffalo, New York 14202 (such account, the
“Escrow Account” and such escrow agent, “Key Bank”), (i) 40% of the IP Proceeds,
(ii) 20% of the Governmental Grant Proceeds and (iii) the Company Allocation
(collectively, (i), (ii) and (iii), the “Sinking Fund”). The Company shall use
the Sinking Fund solely for the purpose of a Sinking Fund Redemption or Sinking
Fund Conversion (as defined in the Certificate of Designation).

 
36

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the initial Closing has not been
consummated on or before February 27, 2009; provided, however, that such
termination will not affect the right of any party to sue for any breach by the
other party (or parties).
 
5.2           Fees and Expenses.  At the Closing, the Company has agreed to
reimburse the Placement Agent the non-accountable sum of $50,000 for its legal
fees and expenses, $10,000 of which has been paid prior to the Closing.  The
Company shall deliver to each Purchaser, prior to the Closing, a completed and
executed copy of the Closing Statement, attached hereto as Annex A.  Except as
expressly set forth in the Transaction Documents to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers (other than taxes on income, profits or revenues of any Purchaser).
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd)  Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.
 
5.5           Amendments; Waivers.  Prior to Closing, no provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers obligated to purchase at least 67% of the Preferred Stock or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. After the Closing, no provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
67% of the outstanding Preferred Stock or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 
37

--------------------------------------------------------------------------------

 
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Prior to the Closing Date, no Purchaser may assign any or all of its
rights under this Agreement to any Person without the prior written consent of
the Company. After the Closing Date, any Purchaser may assign any or all of its
rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities (subject to Section 4.1), provided that such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Purchasers” and
otherwise complies with Section 4.1 hereof.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, stockholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an  inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  If
any party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 
38

--------------------------------------------------------------------------------

 
 
5.10           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities for the applicable
statute of limitations.
 
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of the Preferred Stock
or exercise of a Warrant, the Purchaser shall be required to return any shares
of Common Stock subject to any such rescinded conversion or exercise notice.
 
5.14           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also execute a customary affidavit and pay any reasonable third-party costs
(including customary indemnity, and bond, if required by the Transfer Agent)
associated with the issuance of such replacement Securities.

 
39

--------------------------------------------------------------------------------

 
 
5.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.16           Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17           Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election (unless prohibited by law).
 
 
40

--------------------------------------------------------------------------------

 

5.18           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in their review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only,
Purchasers and their respective counsel have chosen to communicate with the
Company through FWS.  FWS does not represent all of the Purchasers but only the
Placement Agent.  The Company has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.
 
5.19           Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.20           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.21           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices in any Transaction Document
shall be subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Agreement.
 
5.22           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)


41

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


CLEVELAND BIOLABS, INC.
 
Address for Notice:
     
73 High Street
     
Buffalo, NY 14203
       
By:
/s/ Michael Fonstein
 
 
Fax:
(716) 849-6820
 
Name: Michael Fonstein
 
 
 
Title: President and Chief Executive Officer
           
With a copy to (which shall not constitute notice):
   
Katten Muchin Rosenman LLP
   
525 West Monroe Street, Suite 1900
   
Chicago, IL 60661
   
Attention: Ram Padmanabhan
   



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Jan Arnett
 
Signature of Authorized Signatory of Purchaser:  /s/ Jan Arnett
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Berdon Ventures LLC
 
Signature of Authorized Signatory of Purchaser:  /s/ Frederick Berdon
 
Name of Authorized Signatory:  Frederick Berdon
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $300,000
 
Shares of Preferred Stock:  30
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Guy Michael Dart
 
Signature of Authorized Signatory of Purchaser:  /s/ Guy Michael Dart
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Michael N. Emmerman
 
Signature of Authorized Signatory of Purchaser:  /s/ Michael N. Emmerman
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $180,000
 
Shares of Preferred Stock:  18
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Jonathan Kamen
 
Signature of Authorized Signatory of Purchaser:  /s/ Jonathan Kamen
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $100,000
 
Shares of Preferred Stock:  10
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Lindsay E. Dart Separate Property Trust
 
Signature of Authorized Signatory of Purchaser:  /s/ Lindsay Dart Lincoln
 
Name of Authorized Signatory:  Lindsay Dart Lincoln
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Richard and Arline McGowan, JTWROS
 
Signature of Authorized Signatory of Purchaser:  /s/ Richard S. McGowan    /s/
Arline McGowan
 
Name of Authorized Signatory:  Richard S. McGowan / Arline McGowan
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $370,000
 
Shares of Preferred Stock:  37
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Martin H. Meyerson
 
Signature of Authorized Signatory of Purchaser:  /s/ Martin H. Meyerson
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  William F. Quirk, Jr.
 
Signature of Authorized Signatory of Purchaser:  /s/ William F. Quirk, Jr.
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $100,000
 
Shares of Preferred Stock:  10
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Stuart Schapiro Keough
 
Signature of Authorized Signatory of Purchaser:  /s/ Stuart Schapiro
 
Name of Authorized Signatory:  Stuart Schapiro
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Lorin Wels
 
Signature of Authorized Signatory of Purchaser:  /s/ Lorin Wels
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $101,750
 
Shares of Preferred Stock:  10.18
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Iroquois Master Fund Ltd.
 
Signature of Authorized Signatory of Purchaser:  /s/ Joshua Silverman
 
Name of Authorized Signatory:  Joshua Silverman
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $100,000
 
Shares of Preferred Stock:  10
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Greenwich Growth Fund Limited
 
Signature of Authorized Signatory of Purchaser:  /s/ J.P. Furey
 
Name of Authorized Signatory:  J.P. Furey
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $100,000
 
Shares of Preferred Stock:  10
 
Warrant Shares:
 
EIN Number:
 
[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Cranshire Capital LP
 
Signature of Authorized Signatory of Purchaser:  /s/ Keith Goodman
 
Name of Authorized Signatory:  Keith Goodman
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $100,000
 
Shares of Preferred Stock:  10
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Marschall–Cook–Critchley Family Ventures, F.L.P.
 
Signature of Authorized Signatory of Purchaser:  /s/ Harry Critchley
 
Name of Authorized Signatory:  Harry Critchley
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $25,000
 
Shares of Preferred Stock:  2.5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  George L. Black Jr. Trust
 
Signature of Authorized Signatory of Purchaser:  /s/ George L. Black, Jr.
 
Name of Authorized Signatory:  George L. Black, Jr.
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):
 
Subscription Amount:  $20,000
 
Shares of Preferred Stock:  2
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Brad DeHaan
 
Signature of Authorized Signatory of Purchaser:  /s/ Brad DeHaan
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $9,250
 
Shares of Preferred Stock:  0.93
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Frank C. Heyman
 
Signature of Authorized Signatory of Purchaser:  /s/ Frank C. Heyman
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $25,900
 
Shares of Preferred Stock:  2.59
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Michael Silver and Lori Silver JT TEN
 
Signature of Authorized Signatory of Purchaser:  /s/ Michael Silver  /s/ Lori
Silver
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $20,000
 
Shares of Preferred Stock:  2
 
Warrant Shares:
 
EIN Number:
 
[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Steven E. Slawson
 
Signature of Authorized Signatory of Purchaser:  /s/ Steven E. Slawson
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Old Kings Capital LP
 
Signature of Authorized Signatory of Purchaser:  /s/ Peter J. Gavey
 
Name of Authorized Signatory:  Peter J. Gavey
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):
 
Subscription Amount:  $39,629
 
Shares of Preferred Stock:  3.96
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]
 
 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Zanett Opportunity Fund Ltd.
 
Signature of Authorized Signatory of Purchaser:  /s/ Gianfranco Cicogna
 
Name of Authorized Signatory:  Gianfranco Cicogna
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $100,000
 
Shares of Preferred Stock:  10
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Robert Brous
 
Signature of Authorized Signatory of Purchaser:  /s/ Robert Brous
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $40,000
 
Shares of Preferred Stock:  4
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  CRCK, LLC
 
Signature of Authorized Signatory of Purchaser:  /s/ Maria Lamari Burden
 
Name of Authorized Signatory:  Maria Lamari Burden
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $1,000,000
 
Shares of Preferred Stock:  100
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Entrust NE FBO Walter Schenker A/C 1374
 
Signature of Authorized Signatory of Purchaser:  /s/ Jennifer N. Bzik
 
Name of Authorized Signatory:  Jennifer N. Bzik
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]
 
 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  James W. Harpel
 
Signature of Authorized Signatory of Purchaser:  /s/ James W. Harpel
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $300,000
 
Shares of Preferred Stock:  30
 
Warrant Shares:
 
EIN Number:
 
[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Susan Schenker
 
Signature of Authorized Signatory of Purchaser:  /s/ Susan Schenker
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:
[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Walter Schenker
 
Signature of Authorized Signatory of Purchaser:  /s/ Walter Schenker
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Jed F. Fisher
 
Signature of Authorized Signatory of Purchaser:  /s/ Jed F. Fisher
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $12,500.10
 
Shares of Preferred Stock:  1.25
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  William F. Quirk Jr.
 
Signature of Authorized Signatory of Purchaser:  /s/ William F. Quirk Jr.
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $100,000
 
Shares of Preferred Stock:  10
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Ronald Lukas
 
Signature of Authorized Signatory of Purchaser:  /s/ Ronald Lukas
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $83,000
 
Shares of Preferred Stock:  8.3
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  J.S.A. Investments, LLC
 
Signature of Authorized Signatory of Purchaser:  /s/ Joelle A. Meyerson
 
Name of Authorized Signatory:  Joelle A. Meyerson
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  TCMP3 Partners
 
Signature of Authorized Signatory of Purchaser:  /s/ Walter Schenker
 
Name of Authorized Signatory:  Walter Schenker
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):
 
Subscription Amount:  $150,000
 
Shares of Preferred Stock:  15
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Frank Decarolis IRA FCC as Custodian
 
Signature of Authorized Signatory of Purchaser:  /s/ First Clearing LLC
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $20,000
 
Shares of Preferred Stock:  2
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Robert H. Cohen
 
Signature of Authorized Signatory of Purchaser:  /s/ Robert H. Cohen
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $500,000
 
Shares of Preferred Stock:  50
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  John G. Manos Living Trust U/A/D – 7/21/04
 
Signature of Authorized Signatory of Purchaser:  /s/ John Manos  /s/ Dorothy
Mason
 
Name of Authorized Signatory:  John Manos / Dorothy Mason
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $35,000
 
Shares of Preferred Stock:  3.5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]
 
 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Guy Michael Dart
 
Signature of Authorized Signatory of Purchaser:  /s/ Guy Michael Dart
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $25,000
 
Shares of Preferred Stock:  2.5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Vertical Partners LP
 
Signature of Authorized Signatory of Purchaser:  /s/ Peter J. Gavey
 
Name of Authorized Signatory:  Peter J. Gavey
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $107,278
 
Shares of Preferred Stock:  10.73
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Jan Arnett
 
Signature of Authorized Signatory of Purchaser:  /s/ Jan Arnett
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $25,000
 
Shares of Preferred Stock:  2.5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Martin H. Meyerson
 
Signature of Authorized Signatory of Purchaser:  /s/ Martin H. Meyerson
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Philip Patt and Maxine Patt JTWROS
 
Signature of Authorized Signatory of Purchaser:  /s/ Philip Patt   /s/ Maxine
Patt
 
Name of Authorized Signatory:  Philip Patt and Maxine Patt
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5.00
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Lindsay Dart Lincoln TTEE, Lindsay E. Dart Separate Property
Trust
 
Signature of Authorized Signatory of Purchaser:  /s/ Lindsay Dart Lincoln
 
Name of Authorized Signatory:  Lindsay Dart Lincoln
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $25,000
 
Shares of Preferred Stock:  2.50
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Cranshire Capital LP
 
Signature of Authorized Signatory of Purchaser:  /s/ Mitchell Kopin
 
Name of Authorized Signatory:  Mitchell Kopin
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $100,000
 
Shares of Preferred Stock:  10.00
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Philip Patt and Maxine Patt JTWROS
 
Signature of Authorized Signatory of Purchaser:  /s/ Philip Patt   /s/ Maxine
Patt
 
Name of Authorized Signatory:  Philip Patt and Maxine Patt
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5.00
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Thomas R. Ulie
 
Signature of Authorized Signatory of Purchaser:  /s/ Thomas R. Ulie
 
Name of Authorized Signatory:  Thomas R. Ulie
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________
 
Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $150,000
 
Shares of Preferred Stock:  15.00
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  William F. Quirk Jr.
 
Signature of Authorized Signatory of Purchaser:  /s/ William F. Quirk Jr.
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $100,000
 
Shares of Preferred Stock:  10
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Miriam Koryn
 
Signature of Authorized Signatory of Purchaser:  /s/ Miriam Koryn
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $50,000
 
Shares of Preferred Stock:  5
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Michael B. Pisani
 
Signature of Authorized Signatory of Purchaser:  /s/ Michael B. Pisani
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $14,000
 
Shares of Preferred Stock:  1.4
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO CBLI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  James W. Harpel
 
Signature of Authorized Signatory of Purchaser:  /s/ James W. Harpel
 
Name of Authorized Signatory:
 
Title of Authorized Signatory: _____________________________________
 
Email Address of Authorized Signatory:
___________________________________________
 
Facsimile Number of Authorized Signatory:
_________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount:  $250,000
 
Shares of Preferred Stock:  25
 
Warrant Shares:
 
EIN Number:


[PERSONAL INFORMATION OMITTED]

 
 

--------------------------------------------------------------------------------

 


Annex A


CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase up to $13,000,000 of Preferred Stock and
Warrants from Cleveland BioLabs, Inc., a Delaware corporation (the
“Company”).  All funds will be wired into an account maintained by the Escrow
Agent.  All funds will be disbursed in accordance with this Closing Statement.


Disbursement Date:  __________, 2009

       
I.   PURCHASE PRICE
         
Gross Proceeds to be Received
$
   
II. DISBURSEMENTS
     
$
   
$
   
$
   
$
   
$
   
Total Amount Disbursed:
$
   
WIRE INSTRUCTIONS:
     
To: _____________________________________
 
 
To: _____________________________________
 
 

 
 
 

--------------------------------------------------------------------------------

 